UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4325


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRYAN YARNELL HUNTLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Terry L. Wooten, Chief District
Judge. (0:13-cr-00555-TLW-1)


Submitted:   October 31, 2014             Decided:   December 2, 2014


Before KING, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly H. Albro, FEDERAL PUBLIC DEFENDER’S OFFICE, Columbia,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Jamie Lea Nabors Schoen, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryan     Yarnell         Huntley    pled     guilty      to     failure    to

register as a sex offender, in violation of 18 U.S.C. § 2250(a)

(2012).     In addition to a term of imprisonment, the district

court sentenced Huntley to fifteen years of supervised release.

The court also ordered that Huntley comply with certain special

conditions of supervised release, notably including vocational

training,     substance         abuse        treatment,         and    mental       health

treatment, to include sex offender evaluation and polygraph as

deemed    necessary       by    the    mental     health    evaluator.             Huntley

appeals,    challenging         only       his   supervised       release      term    and

conditions.       For the reasons that follow, we affirm.

            We review a sentence for reasonableness, applying a

deferential       abuse    of    discretion       standard.           Gall    v.    United

States,     552    U.S.    38,        51    (2007).        We     first      review    for

“significant procedural error,” such as improperly calculating

the   Guidelines     range,      inadequately         considering      the    18    U.S.C.

§ 3553(a) (2012) factors, and providing insufficient explanation

for the sentence imposed.              United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).            If we find no such procedural error, we

consider the substantive reasonableness of the sentence under

the totality of the circumstances.                    Id. at 578.          The sentence

must be “sufficient, but not greater than necessary, to comply

with the purposes” of sentencing.                18 U.S.C. § 3553(a).

                                             2
            We generally review conditions of supervised release

for abuse of discretion.            United States v. Worley, 685 F.3d 404,

407 (4th Cir. 2012).             However, conditions not challenged by the

defendant in the district court are reviewed for plain error.

United States v. Wesley, 81 F.3d 482, 484 (4th Cir. 1996).                                  To

establish    plain        error,    Huntley        must     demonstrate            that    the

district    court    erred,        the    error    was     plain,       and    the        error

affected his substantial rights.                   Henderson v. United States,

133 S. Ct. 1121, 1126 (2013).              If these requirements are met, we

will exercise our discretion to correct the error only if it

“seriously affects the fairness, integrity or public reputation

of judicial proceedings.”                Id. at 1126-27 (internal quotation

marks and alterations omitted).

            “District courts have broad latitude with regard to

special    conditions       of    supervised       release      .   .   .     .”      United

States v. Holman, 532 F.3d 284, 288 (4th Cir. 2008) (internal

quotation    marks    omitted).          The    court     may   impose        any    special

condition that is “reasonably related” to the factors set forth

in   18   U.S.C.    § 3583(d)(1)         (2012),    including         “the    nature        and

circumstances        of      the     offenses         and       the         history        and

characteristics of the defendant; providing adequate deterrence;

protecting the public from further crimes; and providing the

defendant with training, medical care, or treatment.”                                 United

States v. Dotson, 324 F.3d 256, 260 (4th Cir. 2003) (internal

                                            3
quotation marks and citations omitted).                       The condition also must

“‘involve[] no greater deprivation of liberty than is reasonably

necessary’        to     achieve       the       goals   enumerated         in    § 3553(a).”

United   States        v.     Armel,       585    F.3d   182,    186    (4th      Cir.      2009)

(quoting     18    U.S.C.          § 3583(d)(2)       (2012)).         It    also      must    be

consistent        with       the    Sentencing        Commission       policy      statements

related to supervised release.                    Dotson, 324 F.3d at 260-61.

             The sentencing court must explain its reasons for the

conditions        it     imposes,       supported        by   factual        findings        that

justify those conditions.                  Armel, 585 F.3d at 186.                The court’s

explanation must at least be adequate “to allow for meaningful

appellate     review          and     to      promote     the    perception            of   fair

sentencing.”           See Gall, 552 U.S. at 50.                   Nevertheless, those

reasons need not establish “an offense-specific nexus,” as long

as the court’s rationale is adequate to support the condition

imposed in light of the applicable § 3553(a) factors.                                   Worley,

685   F.3d    at       407    (4th     Cir.      2012)   (internal       quotation          marks

omitted).

             On    appeal,         Huntley       first   asserts    that         the   district

court failed to provide adequate reasons to enable appellate

review   or       to     justify      the     special     conditions         of    supervised

release it imposed.                He focuses particularly on the conditions

of substance abuse treatment and mental health treatment with



                                                  4
sex offender evaluation. 1             The Guidelines recommend a substance

abuse treatment condition where “the court has reason to believe

that the defendant is an abuser of narcotics, other controlled

substances     or    alcohol.”          U.S.    Sentencing         Guidelines      Manual

(“USSG”) § 5D1.3(d)(4) (2013) (p.s.).                       It recommends a mental

health    treatment       condition      where       “the    court    has    reason   to

believe   that      the   defendant      is     in    need    of     psychological    or

psychiatric treatment.”          USSG § 5D1.3(d)(5) (p.s.).

             Our review of the record reveals no plain error in the

special    conditions      of    supervised          release.        First,    although

little of the court’s explanation was applicable only to the

supervised release conditions, we find the court’s explanation

of the sentence as a whole was adequate to support appellate

review of all special conditions of supervised release.                         We also

conclude that these conditions are reasonably related to the

applicable sentencing factors and involve no greater deprivation

of liberty than reasonably necessary.

             Huntley      analogizes      his     case       to    United    States    v.

Springston,    650     F.3d     1153   (8th     Cir.    2011),     vacated    on    other

     1
       For the first time in reply, Huntley argues that the court
improperly delegated to the probation office the final decision
about whether sex offender treatment was appropriate, thereby
violating the separation of powers principle.    (Reply at 5-6).
This argument is not properly before us.    See United States v.
Brooks, 524 F.3d 549, 556 & n.11 (4th Cir. 2008) (deeming claim
raised for first time in reply brief abandoned).



                                           5
grounds, 132 S. Ct. 1905 (2012) (non delegation challenge to

offense), reissued in relevant part, 534 F. App’x 576 (8th Cir.

2013) (No. 13-1624), in which the court vacated a supervised

release condition requiring the defendant to submit to mental

health counseling, after concluding that the condition was not

sufficiently related to the specific facts of the defendant’s

criminal history or particular offense.                            650 F.3d at 1156-57.

The court recognized that a sentencing court is authorized to

impose    a     special        condition       related        to    a    defendant’s          prior

offense, but “may not impose a special condition on all those

found    guilty       of   a    particular          offense,”       as    it   must         “make   a

particularized showing of the need for the condition in each

case.”     Id. at 1156 (internal quotation marks omitted).                                    Thus,

while    special       conditions         requiring      mental         health    testing       and

treatment—including sex offender treatment as necessary—could be

warranted in certain failure-to-register cases, “such as when

there     is     reason    to       believe      that        the   failure        to    register

evidences       recalcitrance            and   an    ongoing       proclivity          to    commit

sexual crimes,” no such conditions warranted such conditions in

Springston’s case.             Id. at 1157.

               Contrary        to    Huntley’s         assertions,         such        additional

factors        were    present       in    his       case.         The    sentencing          court

specifically          referred      to    Huntley’s      numerous        prior     convictions

and violations of his release terms, his multiple failures to

                                                 6
comply    with    sex     offender     registration,           and   his   noncompliance

with     sex    offender      treatment      mandated          by    the   state    court.

Additionally,         Huntley    had   a    history       of    substance        abuse    and

multiple convictions of offenses related to the distribution and

possession of controlled substances.                      Based on these facts, we

find the substance abuse and mental health conditions adequately

supported by both the court’s analysis and the record.                                   See,

e.g., United States v. Morales-Cruz, 712 F.3d 71, 72-75 (1st

Cir. 2013); United States v. Moran, 573 F.3d 1132, 1139 (11th

Cir. 2009); United States v. Kreitinger, 576 F.3d 500, 505-06

(8th Cir. 2009).

               Huntley also asserts that the supervised release term

imposed by the court was procedurally unreasonable because the

court did not calculate the Guidelines range, and thus did not

have an appropriate starting point from which to calculate its

variance       sentence.        In   sentencing      a    defendant,       the    court   is

first required to calculate the applicable Guidelines range, as

this range is to be used as “the starting point and the initial

benchmark” in selecting a sentence.                     United States v. Hernandez,

603    F.3d    267,     270   (4th   Cir.    2010)       (internal     quotation     marks

omitted).         The    parties     agree       that    the    appropriate        term   of

supervised release is five years.                  See United States v. Segura,

747 F.3d 323, 329-31 (5th Cir. 2014); United States v. Goodwin,

717 F.3d 511 (7th Cir.), cert. denied, 134 S. Ct. 334 (2013).

                                             7
Because we are satisfied, despite any ambiguity in the court’s

explanation and written statement of reasons, that the court

adopted a Guidelines range of five years, we discern no error

based    on     the    court’s       failure      to   calculate      this    range     before

determining the extent of its variance.

               Huntley        further       asserts      that       the    district         court

considered an improper factor under 18 U.S.C. § 3553(a)(2)(A),

and     reasons       not     particular         to    Huntley,      when     imposing       the

sentence, and thus failed to provide an explanation adequate to

justify       the     extent    of    the    upward      variance     he     received.         In

considering         the     § 3553(a)       factors,         the    sentencing    court       is

required       to     “make    an    individualized          assessment      based     on     the

facts presented.”               United States v. Evans, 526 F.3d 155, 161

(4th Cir. 2008) (internal quotation marks omitted).                             “A sentence

may    be   substantively           unreasonable        if    the    court    relies    on    an

improper factor or rejects policies articulated by Congress or

the Sentencing Commission.”                  United States v. Montes-Pineda, 445

F.3d     375,       378     (4th     Cir.     2006)      (internal        quotation         marks

omitted).             Additionally,         “a       talismanic      recitation        of    the

§ 3553(a)       factors        without      application       to    the    defendant        being

sentenced” is inadequate to support a sentence because it “does

not demonstrate reasoned decisionmaking or provide an adequate

basis for appellate review.”                     United States v. Carter, 564 F.3d

325, 329 (4th Cir. 2009).

                                                 8
             “The court, in determining whether to include a term

of supervised release, and . . . the length of the term . . . ,

shall     consider    the      factors        set    forth    in    section      3553(a)(1),

(a)(2)(B),     (a)(2)(C),           (a)(2)(D),       (a)(4),       (a)(5),       (a)(6),     and

(a)(7).”       18     U.S.C.         § 3583(c)        (2012).         Not     among      these

enumerated factors is § 3553(a)(2)(A), which includes “the need

for   the   sentence       .    .    .   to    reflect       the    seriousness         of   the

offense, to promote respect for the law, and to provide just

punishment for the offense.”                   However, as we recently concluded

in    the   context    of       supervised           release       revocation      sentences

imposed     under     18       U.S.C.     § 3583,          “mere    reference       to       [the

§ 3553(a)(2)(A)]       considerations               does    not    render    a    revocation

sentence     procedurally            unreasonable          when     those     factors         are

relevant to, and considered in conjunction with, the enumerated

§ 3553(a)     factors,”         as    long      as    the    sentence       is    not    based

“predominately on the § 3553(a)(2)(A) factors.”                              United States

v. Webb, 738 F.3d 638, 642 (4th Cir. 2013). 2




      2
        Although Huntley claims that Webb is not persuasive
authority because it conflicts with United States v. Crudup, 461
F.3d 433 (4th Cir. 2006), we find any conflicting language in
Crudup to be dictum and thus not binding on subsequent panels of
this court. See Webb, 738 F.3d at 641 (“[I]n Crudup, we stated,
without analysis or explanation, that a district court is not
permitted to impose a revocation sentence based upon these
omitted conditions.”).



                                                9
             Here,       although         the   court      relied    in     part    on    the

§ 3553(a)(2)(A) factors in justifying Huntley’s sentence, it did

not   primarily      rely      on    these      factors,    but     instead       explicitly

considered Huntley’s history and characteristics, the need for

deterrence    and     protection           of    the    public,     and    the     need   for

treatment, when selecting the length of his supervised release

term.      Thus,     we     discern        no    procedural        error    in     Huntley’s

sentence.

            Turning       to    substantive            reasonableness,       we    conclude

that the court’s explanation adequately supported the extent of

its variance.         The court specifically cited Huntley’s lengthy

and     serious    criminal          history,        his   repeated        violations     of

supervision,       his    failure         to    comply     with     court-mandated        sex

offender treatment, his repeated noncompliance with sex offender

registration requirements, his age, and the circumstances of his

underlying sex offense.              The court described at length Huntley’s

criminal    history       and       the    seriousness      of     that    conduct.        We

conclude this explanation was more than sufficient to justify

the court’s decision to impose a fifteen-year term of supervised

release,    and    was     sufficiently          grounded     in    Huntley’s       personal

circumstances to support the court’s sentence.

            Because we discern no abuse of discretion, plain or

otherwise, in Huntley’s supervised release term and conditions,

we affirm the district court’s judgment.                      We dispense with oral

                                                10
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       AFFIRMED




                                  11